Citation Nr: 0401654	
Decision Date: 01/16/04    Archive Date: 01/28/04	

DOCKET NO.  97-33 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus and/or scleroderma. 

2.  Entitlement to service connection for anemia. 

3.  Entitlement to service connection for Raynaud's 
phenomenon. 

4.  Entitlement to service connection for thrombotic 
thrombocytopenia purpura. 

5.  Entitlement to service connection for avascular necrosis 
of both hips. 

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic fatigue. 

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
grade fevers. 

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory impairment. 

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
insomnia. 

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L. J., J.T., A.H., L.H., J.S., S.G., and M.H.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran completed more than five years of active military 
service in July 1991.  

This matter arises from various rating decisions rendered 
since April 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 

During the pendency of this appeal, the appellant requested a 
personal hearing before a Veterans Law Judge sitting in 
Washington, D.C.  Such a hearing was conducted before the 
undersigned on June 23, 2003.  A transcript of that 
proceeding, and of evidence submitted by the appellant at 
that proceeding, has been made a permanent part of the 
appellate record.  

At her personal hearing before the undersigned, the appellant 
raised the additional issues of her entitlement to service 
connection for coronary artery disease, glaucoma, and post-
traumatic stress disorder.  Those issues are not 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Nor 
have they been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  Accordingly, they are referred to the RO 
for all action deemed necessary.  

Finally, the Board notes that the issues of the veteran's 
entitlement to service connection for chronic fatigue, low 
grade fevers, memory impairment, insomnia, and migraine 
headaches were previously denied by the RO.  The appellant 
did not appeal the original denial.  As such, the Board finds 
that these issues are more accurately defined as cited on the 
cover page of this decision.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims 


Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), that eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendments to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
Section 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate her claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); See also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  

The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of enactment.  


Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

This matter arises from various claims pending on the 
effective date of the VCAA.  However, the record does not 
indicate that the RO provided notice to the claimant and her 
representative of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence, either by a notice letter of its own or by adopting 
a copy of the recommended VCAA notice letters provided by the 
Veterans Benefit Administration.  Nor has the RO addressed 
how the VCAA was satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  VA must notify the appellant and her 
representative of evidence and information necessary to 
substantiate her claims, and inform her whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  See 38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied 
with and satisfied.  See Quartuccio, 16 
Vet. App. at 187.  

2.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist requirements of 
the VCAA and VA's implementing 
regulations.  

3.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claims.  In this regard, a 
determination should be made as to 
whether new and material evidence has 
been submitted to reopen claims of 
entitlement to service connection for 
chronic fatigue, low grade fevers, memory 
impairment, insomnia, and/or migraine 
headaches.  If any of the benefits sought 
on appeal is not granted, both the 
veteran and her representative should be 
furnished a supplemental statement of the 
case.  This should include, but 
necessarily be limited to, the laws and 
regulations regarding the reopening of a 
previously denied claim.  They should 
also be given the appropriate time period 
in which to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to accord the 
appellant due process of law.  No inference should be drawn 
regarding the final disposition of the claims.  The veteran 
need take no action unless so informed.  She also has the 
right to submit additional evidence and argument on the 
matters that the Board has REMANDED to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




